


EXHIBIT 10.15




AMENDMENT TO THE
FEDERAL HOME LOAN BANK OF SEATTLE
RETIREMENT FUND BENEFIT EQUALIZATION PLAN


Federal Home Loan Bank of Seattle hereby amends its Retirement Fund Benefit
Equalization Plan (the "Plan"), as revised as of January 1, 2005, effective as
of September 1,
2011 to conform to the intent and operation of the Plan:
1.Section 3.01 is amended by revising the first sentence thereof and subsection
iii to read as follows:
The amount, if any, of the annual benefit payable to or on account of a Member
pursuant to the Plan shall equal the excess of (i) over (ii), reduced as
provided in 3.05 if applicable, and adjusted as provided in (iii), as determined
by the Committee, where:
...
iii.    The lump sum resulting from i - ii, as reduced by Section 3.05 if
applicable, will be adjusted to an actuarial equivalent benefit in the form of
payment elected by the Member pursuant to Section 4.2 if applicable and 4.3, or
if non was elected in the Regular Form of payment, using the same actuarial
factors and assumptions then used by the fund to determine actuarial equivalence
under the Regulations.
2.    Section 3.05 is amended to read as follows:
3.05    If a Member is restored to employment with the Employer after payment of
his benefit under the Plan has commenced, all payments under the Plan shall
thereupon be discontinued. Upon the Members subsequent retirement or termination
of employment with the Employer, his benefit under the Plan shall be recomputed
in accordance with Sections 3.01, 3.02, 3.03, and 3.04, but shall be reduced by
the actuarial equivalent value of to the amount of any benefit paid by the Plan
in respect of his previous retirement or termination of employment, and such
reduced benefit shall be paid to the member in accordance with the provisions of
the Plan. For purposes of this Section 3.05, the actuarial equivalent value of
to the benefit paid in respect of a Member's previous retirement or termination
of employment shall be determined by the Actuary utilizing for that purpose the
same actuarial factors and assumptions then used by the Fund to determine actual
equivalence under the Regulations. Similarly, if a Member who was a participant
in the Fund under a prior employer is hired by the Employer and receives prior
service credit under the Fund and under this Plan pursuant to Section 3.01, upon
such Member's subsequent retirement or termination of employment with the
Employer, his benefit under this Plan shall be computed in accordance with
Sections 3.01, 3.02, 3.03 and 3.04, but shall be reduced by the actuarial
equivalent value of the amount of any benefit paid or payable by the prior
employer's similar nonqualified plan. If such a




--------------------------------------------------------------------------------




Member did not participate in such a nonqualified plan, or if the prior employer
did not maintain a similar plan covering the Member, his benefit under this Plan
shall be reduced by the actuarial equivalent of the benefit the Member would
have earned under this Plan for the Member's prior service in the Fund. The
actuarial equivalent value of the benefit paid or payable from a prior plan in
respect of a Member's retirement or termination of employment shall be
determined by the Actuary utilizing for that purpose the same actuarial factors
and assumptions then used by the fund to determine equivalence under the
Regulations.


EXECUTED THIS 12TH DAY OF OCTOBER, 2011
FEDERAL HOME LOAN BANK OF SEATTLE    
BY: /s/ CHRISTINA J. GEHRKE
Its: CAAO






